Case 2:20-cv-01624-GMN-VCF Document 7 Filed 10/08/20 Page 1 of 6

 

 

 

 

 

 

 

 

 

 

 

AO 440 (Rev. 06/12) Summons in a Civil Action FLED RECEWED |
= ENTERED TL
UNITED STATES DISTRICT COUIR T counseUrartics OF RECORD
for the
District of Nevada OCT -8 2020
), CLERK US DISTRICT COURT
) DISTRICT OF NEVADA
Shana Lee McCart-Pollak ) BY: DEPUTY
)
Plaintiffis) )
v. Civil Action No. 2:20-cv-01624-GMN-VCF
ON DEMAND DIRECT RESPONSE LLC, Delaware )
company, ON DEMAND DIRECT RESPONSE III )
LLC, Delaware company; BRETT SAEVITZON,
individual; CRAIG SHANDLER,, individual; JEFFREY )
MILLER. individual: MARK MEYERS. individual: )
Defendant(s) )
SUMMONS IN A CIVIL ACTION
(AMENDED SUMMONS)

To: (Defendant's name and address)

On Demand Direct Response, LLC
14958 Ventura Boulevard, Suite 104
Sherman Oaks, California 91403

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

Shana Lee McCart-Pollak
524 Blanche Court
Henderson, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

RUSSEEPTANKER
Date: LO [4/20 er

Signiuye of Hlerk or Deputy Clerk
ey
Case 2:20-cv-01624-GMN-VCF Document 7 Filed 10/08/20 Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 440 (Rev. 06/12) Summons in a Civil Action —— RECEIVED
— "SERVED Ui
UNITED STATES DISTRICT-COURT counseianrés oF necro
for the
District of Nevada OCT -8 2020
)
CLERK US DISTRICT COURT
Shana Lee McCart-Pollak ay. DISTRICT OF NEVADA EPUTY
:
Plaintiffs) )
v. Civil Action No, 2:20-cv-01624-GMN-VCF
ON DEMAND DIRECT RESPONSE LLC, Delaware }
company, ON DEMAND DIRECT RESPONSE Ill )
LLC, Delaware company; BRETT SAEVITZON,
individual; CRAIG SHANDLER, individual; JEFFREY )
_— MILLER, individual: MARK MEYERS. individual: )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: Defendant's name and address) (AMENDED SUMMONS)

On Demand Direct Response Ii!, LLC
14958 Ventura Boulevard, Suite 104
Sherman Oaks, California 91403

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ.
P, 12 (a){2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
_ the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Shana Lee McCart-Pollak
524 Blanche Court
Henderson, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

 

Date: lo f&/ LO

 

Signatwxe of Clerk or Deputy Clerk
Case 2:20-cv-01624-GMN-VCF Document.7 Filed 10/08/20 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED —
= TERED SERVED 0?
UNITED STATES DISTRICT COUR cownsecpammes ee
for the
District of Nevada OCT -8 2020
CLERK US DISTRICT COURT
Shana Lee McCart-Pollak DISTRICT OF NEVADA
) DEPUTY
Plaintif{(s) )
Vv. Civil Action No. 2:20-cv-01624-GMN-VCF
ON DEMAND DIRECT RESPONSE LLC, Delaware )
company, ON DEMAND DIRECT RESPONSE III )
LLC, Delaware company; BRETT SAEVITZON,
individual; CRAIG SHANDLER, individual: JEFFREY —)
___ MILLER. individual: MARK MEYERS. individuat Ss)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) (AMENDED SUMMONS)

Brett Saevitzon
4244 Woodcliff Road
Sherman Oaks, California 91403

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Shana Lee McCart-Pollak
524 Blanche Court
Henderson, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COU

™
Date: | © /§$ /L0 RUSSELL TA KER

  

 

 

 

 

 

Signattre.of Clerk or Deputy Clerk
Case 2:20-cv-01624-GMN-VCF Document 7 Filed 10/08/20 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

 

 

 

 

 

——— FIED —___ RECEIVED |
UNITED STATES DISTRICT COWRE-€ntereD == seven ga
for the COUNSEL/PARTIES OF RECORD
District of Nevada
OCT -8 2020
)
CLE
Shana Lee McCart-Pollak DISTRICT oe eee RT

) DEPUTY

Plaintiff(s) )
v. Civil Action No. 2:20-cv-01624-GMN-VCF
ON DEMAND DIRECT RESPONSE LLC, Delaware )
company, ON DEMAND DIRECT RESPONSE II| )
LLC, Delaware company; BRETT SAEVITZON,
individual; CRAIG SHANDLER, individual; JEFFREY  )
___ MILLER. individual: MARK MEYERS. individual)
; Defendant(s) }
SUMMONS IN A CIVIL ACTION
To: (Defendant's nanie and address) (AMENDED SUMMONS)
Craig Shandler

5686 Round Meadow Road
Hidden Hills, California 91302

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Shana Lee McCart-Pollak
524 Blanche Court
Henderson, NV 89052

If you fai! to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURL.

Y
Date: | O /& [30 mss Ede

Si ignatube of Clerk eid r Deputy Clerk

 

 

 
Case 2:20-cv-01624-GMN-VCF Document 7 Filed 10/08/20 Page 5 of 6

 

 

 

 

 

 

 

 

 

 

AO 440 (Rev. 06/12) Summons in a Civil Action —_—— ALD — RED
x _ COUNSEL/PARTIES OF RECORD
UNITED STATES DISTRICT GoOU
for the
-8
District of Nevada OCT 2020
) CLERK US DISTRICT COURT
) DISTRICT OF NEVADA DEPUTY
Shana Lee McCart-Pollak ) BY:
)
Plaintiffts) ) .
Vv. Civil Action No, 2:20-cv-01624-GMN-VCF
ON DEMAND DIRECT RESPONSE LLC, Delaware )
company, ON DEMAND DIRECT RESPONSE III )
LLC, Delaware company; BRETT SAEVITZON,
individual; CRAIG SHANDLER, individual; JEFFREY )
___MILLER. individual: MARK MEYERS. individual: _ )
Defendant(s) )

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) (AMENDED SUMMONS)

Jeffrey Miller
1304 East Dexter Street
Covina, California 91724

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Shana Lee McCart-Pollak
524 Blanche Court
Henderson, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Date: | O /¢/20

 

 

Signature of Clerk or Deputy Clerk
Case 2:20-cv-01624-GMN-VCF Document 7 Filed 10/08/20 Page 6 of 6

 

  
    
  

     

  

      
        
  

 

 

AO 440 (Rev. 06/12) Summons in 2 Civil Action >
DENTE ——— RECT
UNITED STATES DISTRICT counser pee SERVED C4 |
for the L/PARTIES OF RECaRD
District of Nevada
)
CLERK US DISTRICT
Shana Lee McCart-Pollak 5 DISTRICT OF NEVAGE

) DEPUTY |}

Plaintiff(s) )
Vv. 3 Civil Action No. 2:20-cv-01624-GMN-VCF
ON DEMAND DIRECT RESPONSE LLC, Delaware )
company, ON DEMAND DIRECT RESPONSE III )
LLC, Delaware company; BRETT SAEVITZON,

individual; CRAIG SHANDLER, individual; JEFFREY )
MILLER. individuat: MARK MEYERS. individual: )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: Defendant's name and address) (AMENDED SUMMONS)

Mark Meyers
1037 Barrow Court
Westlake Village, California 91361

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Shana Lee McCart-Pollak

524 Blanche Court
Hendersan, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

   

Date: [O /% fo . Hid

Sighatng {HCl k or Deputy Clerk
